DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 23 August 2022 and 25 August 2022 for the application filed 04 September 2019. Claims 56-59, 61, 63-69, 72-78, 80-92, 95, 98-102, 105-111, 113, 115, and 116 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/055506, filed 06 March 2018, which has PRO 62/468,034, filed 07 March 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 56 is objected to because of the following informalities:
“protein L, and [[a ]]derivatives thereof…”
Appropriate correction is required.
Claim 116 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 83. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 56-59, 61, 63-69, 72, 83, 106-111, 113, and 116 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by RODRIGO et al. (US PGPub 2017/0334954 A1).
Regarding Claim 56, RODRIGO discloses a separation matrix containing polypeptide protein ligands (i.e., comprising a plurality of ligands; p0008). The polypeptide comprises a mutant of an Fc-binding domain of Staphylococcus Protein A (i.e., each ligand affinity domain region (ADR) comprises a binding region of a protein selected from the group consisting of protein A, protein G, protein A/G, protein L, and [derivatives] thereof; p0025) having a sequence with at least 90% identity to SEQ ID NO 53: KEX1Q X2AFYEILX3LP NLTEEQRX4X5F IX6X7LKDX8PSX9 SX10X11X12LAEAKX13X14NDAQAPK (i.e., each ligand comprising n ligand affinity domain regions (ADR), wherein n is at least two), wherein every few positions a glutamic acid is found, e.g., at positions 11, 37, 40, 43, and 50 (p0027-0043). RODRIGO further discloses a plurality of these polypeptides makes up a multimer wherein two or more polypeptide units in the multimer are linked by linkers comprising up to 30 amino acids (p0059). Because Applicant has generically claimed various “regions” and has not specified any explicit limitations regarding the size/sequence length of any region, the claimed “affinity domain region”, “surface attachment region”, and “ligand ADR joining region” are considered to have arbitrary sequence lengths. Therefore, the polypeptide protein ligands disclosed by RODRIGO reads on all claimed region limitations as evidenced above (i.e., wherein each ligand ADR joining region (AJR) comprises at least two charged groups (CAJR) added between adjacent ADRs, wherein each charged group CAJR comprises a charged amino acid residue selected from glutamic acid and aspartic acid; wherein each ligand affinity domain region is bound to an adjacent ligand affinity domain region with a ligand ADR joining region (AJR); p0059).
RODRIGO further discloses the separation matrix includes a solid support onto which the polypeptide/multimeter is coupled (p0065). The solid support includes, e.g., a conventional affinity separation matrix (i.e., an adsorptive insoluble surface (IS); p0067), such as a surface, a chip, capillaries, or a membrane filter (p0075).
RODRIGO further discloses the separation matrix is useful for separating immunoglobulins or other Fc-containing proteins (i.e., has the ability of specific binding of at least of the at least one substance; p0065).
RODRIGO further discloses the polypeptide/multimer further comprises one or more coupling elements that include one or more cysteine residues and a plurality of histidine residues (p0061); such coupling elements provide excellent mobility to the coupled protein (i.e., wherein one first ligand affinity domain region (ADR 1) is bound to the insoluble surface (IS) with a surface attachment region (SAR); p0061).
The limitation “wherein the charged groups modify a net charge the ligand would have in the absence of the added charge groups” is directed toward a property inherent to the charged groups. Because the claim requires each charged group CAJR comprises a charged amino acid residue the charged groups would necessarily modify the net charge of the ligand. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
Regarding Claim 57, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses the polypeptide has a sequence with at least 90% identity to SEQ ID NO 53: KEX1Q X2AFYEILX3LP NLTEEQRX4X5F IX6X7LKDX8PSX9 SX10X11X12LAEAKX13X14NDAQAPK (p0027). At either terminal end, the sequence contains at least one charged group – in this case, glutamic acid and lysine (i.e., wherein at least one of the n ligand affinity domain regions (ADR) comprises a ligand solution terminal region (STR) comprising at least one charged group (CSTR)).
Regarding Claim 58, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses that the polypeptide or multimer units comprise one or more coupling elements at the N-terminal or C-terminal ends; the one or more coupling elements including a cysteine residue, a plurality of lysine residues, and a plurality of histidine residues (i.e., wherein the surface attachment region (SAR) comprises at least one charged group (CSAR); p0061).
	Alternatively, RODRIGO further discloses the polypeptide or multimer units can be attached to the solid support via conventional coupling techniques, e.g., through NHS-EDC chemistry (p0068). Such a coupling technique is well-known to require active coupling sites on the solid support and on the polypeptide or multimer units; indeed, RODRIGO identifies a number of exposed groups that can be used for binding/attaching the polypeptide or multimer units to the solid support – these groups are known to be charged during coupling reactions (i.e., wherein the surface attachment region (SAR) comprises at least one charged group (CSAR)).
	Regarding Claims 59 and 61, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses the polypeptides are Fc-binding polypeptides capable of binding to an antibody and includes Protein A (i.e., wherein the at least two affinity domain regions (ADR) are parts of one protein molecule (Claim 59); wherein the at least two ligand affinity domain regions (ADR) are parts of one protein A molecule or a derivative thereof (Claim 61); p0025).
Regarding Claims 63-65, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses the polypeptide/multimer further comprises one or more coupling elements that include one or more cysteine residues and a plurality of histidine residues (i.e., the protein comprises a polyhistidine tag (Claim 63); the protein comprises a cysteine-containing polyhistidine tag (Claim 64); p0061); Furthermore, because RODRIGO discloses coupling elements, this implies that the coupling elements have the capability of being cleavable (i.e., wherein [the] polyhistidine tag is cleavable (Claim 65)).
Regarding Claims 66-68, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses the separation matrix is useful for separating immunoglobulins or other Fc-containing proteins (i.e., wherein the at least one substance is an immunoglobulin or a derivative thereof (Claim 66); wherein the at least one substance is an Fc linked therapeutic protein; p0065). Furthermore, RODRIGO notes that the term “antibody” and “immunoglobulin” are interchangeably used and further include antibody fragments and conjugates (i.e., wherein the at least one substance is an antibody drug conjugate; p0017).
	Regarding Claim 69, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses the multimer is a dimer, trimer, tetramer, pentamer, hexamer, heptamer, octamer, or nonamer (wherein the number n of ligand affinity domain regions (ADR) is from 2 to 10; p0059).
	Regarding Claim 72, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses two or more units in the multimer are linked by an element containing 1-10 amino acids, such linkers including VDAKFD, which includes two units of aspartic acid D (i.e., 2-10 charged groups CAJR; p0059).
	Regarding Claims 83 and 116, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses the polypeptides or multimers are coupled to supports suitable for use in affinity chromatography (i.e. wherein the adsorptive insoluble surface (IS) is part of a chromatographic resin; p0001; p0070).
Regarding Claim 106, RODRIGO discloses the adsorptive insoluble surface of Claim 57. As noted earlier, RODRIGO further discloses the polypeptide has a sequence with at least 90% identity to SEQ ID NO 53: KEX1Q X2AFYEILX3LP NLTEEQRX4X5F IX6X7LKDX8PSX9 SX10X11X12LAEAKX13X14NDAQAPK (p0027). At either terminal end, the sequence contains at least one charged group – in this case, glutamic acid E, which is known to be negatively charged (i.e., wherein the at least one charged group CSTR has a negative charge).
Regarding Claims 107 and 108, RODRIGO discloses the adsorptive insoluble surface of Claim 57. As noted earlier, RODRIGO further discloses the polypeptide has a sequence with at least 90% identity to SEQ ID NO 53: KEX1Q X2AFYEILX3LP NLTEEQRX4X5F IX6X7LKDX8PSX9 SX10X11X12LAEAKX13X14NDAQAPK (p0027). At either terminal end, the sequence contains at least one charged group – in this case, lysine K, which is known to be positively charged (i.e., wherein the at least one charged group CSTR have a positive charge; wherein each charged group C-STR comprises a charged amino acid residue).
Regarding Claim 109, RODRIGO discloses the adsorptive insoluble surface of Claim 58. As noted earlier, RODRIGO discloses the polypeptide or multimer units can be attached to the solid support via conventional coupling techniques, e.g., through NHS-EDC chemistry (p0068). Such a coupling technique is well-known to require active coupling sites on the solid support and on the polypeptide or multimer units; indeed, RODRIGO identifies a number of exposed groups that can be used for binding/attaching the polypeptide or multimer units to the solid support – these groups are known to be charged during coupling reactions. Indeed, for NHS-EDC, N-hydroxysuccinimide acts as an activated acid to bind to EDC; RODRIGO explicitly discloses the use of NHS as a coupling reagent (i.e., wherein the at least on charged group CSAR has a negative charge; p0068).
Regarding Claims 110 and 111, RODRIGO discloses the adsorptive insoluble surface of Claim 58. RODRIGO further discloses that the polypeptide or multimer units comprise one or more coupling elements at the N-terminal or C-terminal ends; the one or more coupling elements including a cysteine residue, a plurality of lysine residues, and a plurality of histidine residues; lysine is positively charged (i.e., wherein the at least one charged group CSAR has a positive charge; wherein each charged group CSAR comprises a charged amino acid residue; p0061).
Regarding Claim 113, RODRIGO discloses the adsorptive insoluble surface of Claim 56. As noted earlier, RODRIGO discloses that the C--AJR charged groups are either glutamic acid or aspartic acid, which are negatively charged.  The presence of such groups provides an additional net negative charge to the polypeptide or multimer ligand. The limitation requiring “the charged groups enhance binding of a target which is net positive under binding conditions” is directed toward a material or article worked upon by the claimed charged groups, namely, the target analyte having net positive charges. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Thus, this limitation bears no patentable weight in the presently considered inventive insoluble surface. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, If the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over RODRIGO et al. (US PGPub 2017/0334954 A1), as applied to Claim 56 above, and further in view of BRAISTED et al. (PNAS, Vol. 93, June 1996, pg. 5688-5692).
	Regarding Claim 115, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO fails to explicitly disclose each ligand ADR joining region (AJR) comprises at least three charged groups (CAJR) and wherein the at least three charged groups increase alpha-helicity-based stability.
	BRAISTED discloses modifying the Z-domain of protein A (abstract). This was accomplished by the mutations of three regions of the truncated Z-peptide for a total of 12 mutations. Such mutations (e.g., mutations to charged Arg or Glu residues, pg. 5691, col. 1, par. 2; to Asp and Lys, pg. 5689, col. 2, par. 2) led to increased IgG affinity (higher Kd value) and increased alpha-helical content and stabilization (abstract; see Table 2, increased Kd value of 43). Advantageously, such a stabilized alpha-helix structure allows for better synthetic chemistry and the design of smaller binding motifs for more simplified models in understanding protein function and stability (abstract). Thus, prior to the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to provide at least three charged groups, e.g., up to 12 charged groups, as disclosed by BRAISTED to advantageously improve the stability of Protein A for use as binding ligands on adsorptive insoluble surfaces disclosed by RODRIGO.
	Furthermore, the limitation “wherein the at least three charged groups increase alpha-helicity-based stability” is directed toward an inherent property of the inclusion of at least three charged groups to the ligand. Absent showings that such an inclusion would significantly affect the structure of the claimed ligand beyond the known increased stability as disclosed by BRAISTED, such a limitation is not given patentable weight. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947, Fed. Cir. 1999; MPEP §2112 I).

Allowable Subject Matter
Claims 73-78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 73-78 require anywhere from 3-7 charged groups, at least 5 charged groups, at least 6 charged groups, at least 7 charged groups, at least 8 charged groups, and at least 9 charged groups of CAJR. Claim 56 has required the charged groups CAJR to either be glutamic acid or aspartic acid. The prior art at best discloses only two glutamic acids in these ligand ADJ joining regions and fails to disclose the number of charged groups CAJR required by Claims 73-78.

Response to Arguments
	Applicant’s arguments filed 23 August 2022 and 25 August 2022 have been fully considered.
	Applicant’s amendments and arguments with respect to the prior art rejections under 35 USC 102(a)(1)/(a)(2) and 35 USC 103 with respect to RODRIGO et al. (US Patent 9,896,486) have been fully considered and are persuasive. These rejections have been withdrawn. However, upon further consideration and search, new grounds of rejection have been made for Claim(s) 56-59, 61, 63-69, 72, 83, 106-111, 113, and 116 under 35 USC 102(a)(1)/(a)(2) as being anticipated by RODRIGO et al. (US PGPub 2017/0334954 A1) and for Claim 115 under 35 USC 103 as being unpatentable over RODRIGO et al. (US PGPub 2017/0334954 A1) in view of BRAISTED et al. (PNAS, Vol. 93, June 1996, pg. 5688-5692).
	Applicant’s arguments have been considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777